DECISION AND JUDGMENT ENTRY
This is an appeal from a summary judgment issued to an insurer who denied a homeowner's policy holder uninsured/underinsured motorist's coverage.
Pursuant to 6th Dist.Loc.App.R. 12(C), we sua sponte transfer this matter to our accelerated docket and, hereby, render our decision.
On authority of Stevens v. Allstate Ins. Co., 6th Dist. No. L-02-1003, 2002-Ohio-3044; Ruiz v. Rygalski, 6th Dist. No. L-01-1363, 2002-Ohio-1519; Westmark v. Farmers Ins. Co. of Columbus, Inc., 6th Dist. No. F-01-18, 2002-Ohio-1524; and  Burkholder v. German Mut. Ins.Co., 6th Dist No. L-01-1413, 2002-Ohio-1184, the judgment of the Lucas County Court of Common Pleas is affirmed. Costs to appellant.
We further find, as we have previously, that our holding is in direct conflict with Lemm v. The Hartford (Oct. 4, 2001), Franklin App. No. 01AP-251, which is currently before the Ohio Supreme Court for its consideration.  Lemm v. The Hartford (2001), 93 Ohio St.3d 1475.  As such, we respectfully certify this case to the Ohio Supreme Court, pursuant to Art. IV, Section 3(B)(4), Ohio Constitution, for review and final determination on the following issue:
  "When a homeowner's insurance policy provides express liability for damages arising from a motor vehicle accident when the injured party is the homeowner's residence employee and the injury occurred in the course of that employment, is the policy deemed an automobile liability or motor vehicle policy subject to the requirement of former R.C. 3937.18 to offer uninsured and underinsured motorist coverage?"
JUDGMENT AFFIRMED.
Melvin L. Resnick, J., James R. Sherck, J., and Richard W. Knepper,J., CONCUR.